Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 16, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2008-0017183 (Jeon).
Regarding claim 1, Jeon discloses a tire load application device (figure 1), comprising: 
a support base (element 35) having a support surface (element 35 has a top surface which supports a tire) against which part of a tread surface of a tire abuts (tire is located between element 22 and is pressed against element 35 for testing); 

a longitudinal load application mechanism (element 23) configured to apply a load to both end portions of the support member and press the tire toward the support surface (element 23 has two members, elements 23 which apply a load to both end portions of support member element 24); and
a lateral load application member that applies a load toward an axial center direction to the support member (see translation page 3, lines 82-85, discloses testing the lateral load by moving the test plate 35 and is toward and axial center direction to the support member, see 5b). 
Regarding claim 2, Jeon discloses the tire load application device according to claim 1, 
wherein the longitudinal load application mechanism (element 23) is configured with a pair of longitudinal load application members (see figure 1, element 23) that allow a tensile force to act on both end portions of the supporting member (elements 23 apply a tensile force to both ends of element 24) toward the supporting surface (force is applied toward element 35). 
Regarding claim 3, Jeon discloses the tire load application device according to claim 2, wherein the longitudinal load application member (element 23) is configured with a shaft member(elements 231) whose length is adjustable(element 231 moves up and down to change the length). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of US Publication 2016/0282286 (Mashita).
Regarding claims 9, 10 and 11, Jeon discloses a tire inspection device, comprising: 
the tire load application device according to claims 1, 2 or 3, (see above rejection of claim 1, 2 or 3). Jeon does not disclose the limitations set forth in claims 1-3.

X-ray detecting means for detecting an X-ray emitted from the X-ray irradiating means and passing through the tire (element 48 detects x-rays passing through tire element 1), wherein the support surface (element 23) is rotatable about a rotation axis parallel to a tire axial center (element 23 is rotatable vial element 50, which is parallel to the axial center of element 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Jeon with the x-ray system of Mashita in order to accurately detect defects in the interior of the tire that are not visible.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 12, the allowable subject matter was disclosed in a prior office action dated September 21, 2020.
Response to Arguments
Applicant's arguments filed December 13, 2020 have been fully considered but they are not persuasive.
	Regarding claim 1, applicant argues that Jeon does not teach “a lateral load application member that applies a load toward an axial center to the support member.” (see page 5 of the Remarks) Applicant also argues that none of the cited art teaches “a lateral load application member that applies to the support member in the tire axial center direction.” (see page 6 of the remarks). Applicant argues .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884